Appeal by the defendant from a judgment of the County Court, Nassau County (Goodman, J.), rendered January 12, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
We further find that the court properly refused to allow defense counsel to cross-examine the police officer concerning a previous civil lawsuit instituted by the defendant against the police department of which the witness was a member. The defendant failed to establish that the witness had any knowledge of the lawsuit. Since an inference of hostility on the part of the witness was not warranted on the demonstrated facts, the trial court properly exercised its discretion in excluding the matter from cross-examination (see, People v Thomas, 46 NY2d 100).
Finally, the defendant was properly adjudicated a persistent felony offender (see, People v Morse, 62 NY2d 205; People v Kepple, 98 AD2d 783). Mangano, J. P., Brown, Eiber and Sullivan, JJ., concur.